MEMORANDUM **
Robert Duke Watts appeals his 4-month term of imprisonment imposed after the revocation of his term of supervised release. Watts was originally convicted of willfully and knowingly making a false statement in an application for a passport and willfully and knowingly using a counterfeit birth certificate while applying for the passport, in violation of 18 U.S.C. §§ 1001,1542.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Watts has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.